Citation Nr: 1628510	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen the claim for service connection for the cause of death has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  He passed away in November 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Appeals Regional Office in Manila, the Republic of the Philippines. 

The issue of VA Survivors (Death) Pension has been raised by the record in a June 2016 Informal Hearing Presentation by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   The Veteran died in November 2011 from cardio-respiratory arrest secondary to cardiovascular infarction and cardiomegaly.

2.   At the time of the Veteran's death, service connection was in effect for the residuals of a shrapnel wound to the right shoulder, the residuals of a shrapnel wound to the left thigh, residuals of a shrapnel wound to the left clavicle hemithorax, residuals of a shrapnel wound to the right foot, and residuals of a shrapnel wound to the left foot. 

3.   A claim for entitlement to service connection for the cause of the Veteran's death was denied in an August 2002 rating decision, which the appellant did not appeal.

4.  A claim to reopen service connection for the cause of the Veteran's death was denied in an unappealed Board decision in July 2008.  

5.  The evidence added to the record since the July 2008 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final July 2008 Board decision is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in April 2012, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The April 2012 letter notified the appellant of the disabilities for which the Veteran was service-connected at the time of his death, as required by Hupp.  Under these circumstances, the Board finds that the notification requirements have been satisfied.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and private treatment records have been obtained.  As such, the Board can adjudicate the claim based on the current record.



II.  New and Material Evidence

The Veteran died in November 2001.  His death certificate lists the immediate cause of death as cardio-respiratory arrest, with antecedent causes of cardiovascular infarction and cardiomegaly.  At the time of the Veteran's death, service connection was in effect for the residuals of a shrapnel wound to the right shoulder, rated 30 percent disabling; the residuals of a shrapnel wound to the left thigh, rated 30 percent disabling; residuals of a shrapnel wound to the right foot, rated 10 percent disabling; and  residuals of a shrapnel wound to the left clavicle hemithorax and residuals of a shrapnel wound to the left foot, each evaluated as non-compensably disabling.  The Veteran's combined disability evaluation was 60 percent.  

The claim of entitlement to service connection for the cause of the Veteran's death was denied in an August 2002 rating decision, as the evidence, which included service records and recent private medical records, failed to show any relationship between the causes of the Veteran's death and service, or his service connected disabilities.  This decision was not appealed.  

The appellant sought to reopen the claim in August 2005.  This was denied in March 2006, and subsequently appealed to the Board.  In a July 2008 decision, the Board also denied the claim as the additional records associated with the file still did not show that any of the causes of the Veteran's death were related to service, or service connected disability.  

In April 2012, the appellant has again filed a claim to reopen the issue of service connection for the cause of the Veteran's death.  It is this claim that is now before the Board.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The additional evidence associated with the claims folder includes a Statement in Support of Claim for Filipino Veterans Equity Compensation, a copy of the Veteran's 1946 service discharge physical examination (showing no cardiovascular system abnormalities), a marriage certificate, the Veteran's death certificate, a statement submitted by the appellant in December 2013 indicating that she disagrees with the July 2008 Board Decision, and several lay statements submitted by the Veteran's family members indicating that the Veteran experienced pain in his back and his leg. 

New and material evidence has not been received.  With respect to the medical evidence received, as well as the Veteran's marriage and death certificates; the Board notes that this evidence was of record at the time of the prior and final decisions.  With respect to the remainder of the evidence including the lay statements submitted by the Veteran's family, although it may be new, it is not material because it does not relate the Veteran's death to either service, or to his service connected disabilities.  

Turning to the appellant's lay statements, the appellant has primarily stated that it is her belief that the Veteran died because of shrapnel wound complications, for which he was service-connected.  While the Board recognizes the appellant's sincere belief that the Veteran's service-connected shrapnel wounds caused or contributed to the Veteran's death, she is not competent to render an opinion concerning the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Here, since the appellant is not competent to render an opinion concerning the Veteran's cause of death, specifically she has not shown that she has the medical knowledge necessary to make that determination, her statements cannot constitute new and material evidence.  38 C.F.R. § 3.156(a); see also Kahana, 24 Vet. App. At 438. 

Accordingly, the Board finds that new and material evidence sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death has not been submitted.  Therefore, the appellant's application to reopen the claim must be denied.

ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


